Citation Nr: 0508086	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02 15 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility on October 11, 2000.


REPRESENTATION

Veterans represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an July 2002 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Boise, Idaho, which 
denied payment or reimbursement for private medical expenses 
incurred at the St. Luke's Regional Medical Center on October 
11, 2000.

In October 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the VA Regional 
Office in Boise, Idaho.  A transcript of this hearing was 
prepared and associated with the claims folder.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses in October 
2000.

2.  VA payment or reimbursement of the cost of the private 
medical care provided in October 2000 was not authorized 
prior to the veterans undergoing that care.

3.  A VA medical facility was feasibly available to the 
veteran at the time he received private medical care in 
October 2000.  


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on October 11, 2000, 
reimbursement for such expenses is not warranted under the 
law.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 
(2004).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on October 11, 2000, have not been 
met as a matter of law.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").

In the instant case the facts are not in dispute; resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to reimbursement of private medical 
expenses.

Thus, VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Analysis

The veteran is seeking reimbursement for medical expenses 
incurred at a private hospital on October 11, 2000.  He 
essentially contends that he was in need of emergency care 
for problems related to his service-connected diabetes 
mellitus, and that he attempted to obtain that care at a VA 
facility.  He asserts, however, that he was neglected at that 
facility and forced to seek treatment at another hospital.

The record reflects that, on October 11, 2000, the veteran 
sought treatment for a bladder infection of four days 
duration at the VAMC in Boise, Idaho.  He reportedly made an 
appointment at the urgent care unit at that facility, which 
is also referred to in the record as "the red team."

As explained in an October 2002 Report of Contact, the police 
were called to the Boise VAMC on October 11, 2000, after the 
veteran had reportedly become very loud and verbally abusive 
towards the staff.  According to the police officer who 
completed a report on the incident, when the police arrived, 
the veteran had left the urgent care department to go to the 
emergency room of the VAMC, where he was offered treatment in 
lieu of waiting for his urgent care appointment.  However, 
the veteran began shouting and swearing, and he stated that 
he was going to a private hospital for treatment.  The police 
officer indicated that the veteran shouted and swore as he 
walked to the parking lot, and that he kicked over a trash 
can on his way.

During his October 2004 personal hearing before the 
undersigned, the veteran testified that he was neglected by 
personnel at the VAMC and forced to seek treatment elsewhere.  
Specifically, he explained that he had urinated in his pants 
while waiting for treatment and was forced to sit in a 
halfway prone position on the floor to relieve the pain.  He 
indicated that he had been in pain and had been waiting for 
45 minutes to receive treatment from the red team (urgent 
care unit) when he was informed by a nurse that he would have 
to continue to wait.

The veteran reported that he then "lost it" because he had 
been sitting in pain for too long.  He stated that someone 
tried to stop him from getting up, and he had to push that 
person away to leave the room.  The veteran noted that 
security arrived and told him to calm down, but he said he 
was not going to calm down because he had an emergency.  The 
veteran stated that one officer tried to stop him and he 
threw a garbage can at him. He reportedly then went to St. 
Luke's Regional Medical Center, where he was treated.

During his hearing, the veteran also asserted that the 
bladder infection he experienced was the result of a diet he 
was forced to be on as a consequence of his service-connected 
diabetes mellitus.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in November 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in October 2000.  The veteran has never 
asserted that such authorization was given, and there is no 
evidence of record suggesting that any such authorization was 
given.

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires authorization pursuant to 38 C.F.R. § 17.54 
(formerly codified at 38 C.F.R. § 17.50d (1991)).  The 
veteran in that case had argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at a non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  

In the instant case, unlike in Smith, it has not been 
contended that VA specifically agreed to pay the medical 
bills incurred at the private facility.  Similar to the Smith 
case, specific formalities which must be followed under 38 
C.F.R. § 17.54 were not complied with, as a result of which 
proper authorization from VA was not obtained.

The Board recognizes that within 72 hours of his admission, 
VAMC personnel appear to have been advised of the fact that 
the veteran had been admitted to a private medical facility 
for treatment.  However, there is nothing in the record to 
suggest that the VAMC personnel advised the facility that the 
veteran's medical bills would be payed for by VA.  
Furthermore, even if statements to that effect had been made, 
such statements would not constitute authorization for 
private hospitalization within the meaning of 38 U.S.C.A. § 
1703(a).  In this regard, the Board notes VAOPGCCONCL 1-95, 
at 8-9, which, in response to the question "Who has the 
authority to approve or authorize a request for private 
hospitalization at VA expense under 38 U.S.C.A. § 1703(a), 
and what type of action(s) is necessary to constitute prior 
authorization under 38 C.F.R. § 17.54?", stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors. VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), we find that its reasoning, quoted above, 
is persuasive and clearly applies in the present matter.  

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses incurred in October 2000 from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on October 11, 
2000, was not obtained pursuant to 38 C.F.R. § 17.54, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

The U.S. Court of Appeals for Veterans Claims has stated that 
a "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).  

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 
(2003) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The Board notes that the treatment records regarding the care 
received by the veteran at St. Luke's Regional Medical Center 
have not been obtained and associated with the claims folder.  
Thus, the Board feels that it is unable to make a 
determination as to whether the treatment was related to a 
service-connected disability or whether such treatment was 
rendered in a medical emergency.

However, the Board finds that such determinations are not 
necessary in this case because the evidence of record 
establishes that VA medical facility was feasibly available 
to the veteran.  As noted above, the absence of any one of 
the three statutory requirements for providing reimbursement 
of unauthorized medical expenses will result in the denial of 
a claim.  See Malone, Cotton, Hayes, supra.  

In this case, the evidence is not in dispute as to the fact 
that they veteran did have an appointment with the urgent 
care unit of the VAMC in Boise, Idaho, to receive treatment 
for a bladder infection.  The veteran apparently left, 
however, because he believed that he was being neglected by 
not being treated in a timely manner.

In regard to the veteran's contention that he was neglected 
by VA medical personnel, the Board notes that appellate 
jurisdiction of the Board extends to questions of eligibility 
for hospitalization, outpatient treatment, and nursing home 
and domiciliary care; for devices such as prostheses, canes, 
wheelchairs, back braces, orthopedic shoes, and similar 
appliances; and for other benefits administered by the 
Veterans Health Administration. 

However, medical determinations, such as determinations of 
the need for and appropriateness of specific types of medical 
care and treatment for an individual, are not adjudicative 
matters and are beyond the jurisdiction of the Board.  
Typical examples of these issues are whether a particular 
drug should be prescribed, whether a specific type of 
physiotherapy should be ordered, and similar judgmental 
treatment decisions in which an attending physician may be 
faced.  See 38 C.F.R. § 20.101 (2004).

In this case, if the veteran's descriptions of events at the 
VAMC on October 11, 2000, are accepted as fact, the Board 
believes that the veteran's contentions regarding neglect by 
VA personnel essentially amount to a disagreement as to the 
type of medical care received at that facility.  Although the 
Board is sympathetic to the veteran's concern that he was not 
being treated in a timely manner, it appears that he had 
advised medical personnel at the facility of the nature of 
his symptoms, and that they concluded that a delay before 
providing treatment was permissible.  

Thus, for the Board to find that VA medical facility was not 
feasibly available, the Board would have to agree with his 
contention that the medical care offered by that facility was 
inadequate.  However, the Board lacks the jurisdiction to 
make such a determination.

Furthermore, the record shows that, although the veteran was 
not provided with immediate treatment by the urgent care 
unit, he was offered immediate care in the emergency room 
once he had made clear his dissatisfaction with the staff.  
However, the veteran apparently declined such care and chose 
to leave for a private facility.

Under such circumstances, the Board must conclude that VA 
medical care was feasibly available at the time he chose to 
go to a private facility.  Therefore, the Board finds that 
the third criterion for payment or reimbursement of 
unauthorized medical expenses under the regulation at 38 
C.F.R. § 17.120, which implements the statute at 38 U.S.C.A. 
§ 1728, has not been met.

The Board has considered the possible application of the 
Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000.  This law provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000-.1008 (2004).  

However, obtaining reimbursement under this law also depends 
on VA facilities not being feasibly available to the veteran 
at the time he needed treatment.  As noted above, the veteran 
was offered treatment at the emergency room of the Boise VAMC 
for his bladder infection, but he chose to leave that 
facility because he was angry at the delay that occurred in 
the urgent care unit.  Thus, the Board finds that he is not 
eligible for payment or reimbursement of medical expenses 
under 38 U.S.C.A. § 1725.

While the Board is sympathetic toward the veteran, we are 
bound by the law, and our decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because we might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  We further observe that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992), citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).

In summary, the Board finds that the evidence fails to 
satisfy one of the three criteria listed in 38 U.S.C.A. § 
1728(a).  The Board also finds that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. 
§ 1725.  The benefits sought on appeal must, accordingly, be 
denied as a matter of law.




ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility on October 11, 2000, is denied 
as a matter of law.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


